J-A26018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BETTY ARNOLD                                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellant

                    v.

APPEL & YOST, LLP, GRETA R. AUL,
ESQ., ROBERT L. ARNOLD, ESQ., DAVID
W. MERSKY, ESQ., ALBERT D.

BRISELLI FINANCIAL GROUP,

                         Appellees                No. 2305 MDA 2013


              Appeal from the Order Entered December 9, 2013
                In the Court of Common Pleas of York County
                  Civil Division at No(s): 2000-SU-04750-01


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                         FILED AUGUST 29, 2014

        Appellant, Betty Arnold, appeals from the December 9, 2013 order

denying her petition to strike a judgment of non pros pursuant to

Pennsylvania Rule of Civil Procedure 3051. Appellees have filed a motion to

dismiss this appeal pursuant to Pennsylvania Rule of Appellate Procedure

1972(a)(5) which allows for d           for failure to preserve the question



motion and dismiss this appeal.

        We summarize the relevant procedural background of this case as

follows. A judgment of non pros was entered against Appellant on March 1,

2013.    Appellant filed a timely notice of appeal on March 22, 2013, which
J-A26018-14


was docketed at 527 MDA 2013.              On July 3, 2013, this Court entered an



appellant must seek relief from the [judgment of] non pros in the trial court

                                                             laims concerning the

judgment of non pros

       On July 24, 2013, Appellant filed a petition to strike the judgment of

non pros in the trial court. Pursuant to York County Rule of Civil Procedure

206.4(c), Appellant contemporaneously filed a petition for the trial court to

issue a rule to show cause why her petition should not be granted.              On

December 9, 2013, the trial court entered an order denying her petition. On

December 23, 2013, Appellant filed a timely notice of appeal.1

       On May 13, 2014, Appellees filed a motion to dismiss the instant

appeal pursuant to Rule 1972(a)(5).            Appellant filed her response on May

28, 2014. On July 7, 2014, this Court entered an order denying the motion

to dismiss without                                          -raise the issue before

the merits panel.       Superior Court Order, 2305 MDA 2013, 7/7/14, at 1.

                                                                             -12.

                                                           petition under Pa.R.C.P.

3051 is the only means by which relief from a judgment of non pros may be

            Bartolomeo v. Marshall, 69 A.3d 610, 613 (Pa. Super. 2013)
____________________________________________
1
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -2-
J-A26018-14


                                                                                -

compliant petition to open operates as a waiver of any right to address

issues concerning the underlying judgment of non pros.       Id. at 614 (citation

omitted).    Appellees argue that by taking an appeal directly from the

judgment of non pros instead of filing a petition to open or strike under Rule

3051, Appellant waived all claims regarding the judgment, and this appeal



counters that she was not precluded from filing a Rule 3051 petition once

her first appeal was dismissed by this Court on the grounds of waiver.



petition is a collateral attack on a judgment of non pros.

      Our Supreme Court has stated that a judgment of non pros is a final

appealable order as it disposes of all claims and all parties.     Sahutsky v.

H.H. Knoebel Sons, 782 A.2d 996, 1001 n.3. (Pa. 2001), citing Pa.R.A.P.



and of

                                                         -trial motion.   Id. at

1000. The Sahutsky

same function as a post-trial

trial court] an opportunity to correct alleged errors before an appeal is

            Id. Based on these considerations, our Supreme Court concluded

that when a litigant appeals from a judgment of non pros,


                                     -3-
J-A26018-14


consequence of the failure to file a Rule 3051 petition is a waiver of the

substantive claims that would be raised         Id. at 1001 n.3 (emphasis

added).

        Since Sahutsky was decided, this Court has characterized Sahutksy

rule as one of complete waiver of all claims relating to the judgment of non

pros.    In Madrid v. Alpine Mountain Corp., 24 A.3d 380 (Pa. Super.

2011), appeal denied, 40 A.3d 1237 (Pa. 2012), the Madrids had a judgment

of non pros entered against them and filed a direct appeal with this Court.

Id.

attorneys informed them it may have been premature, so no decision was

rendered by this Court.   Id.   The Madrids then filed a Rule 3051 petition,

which was denied, and a new appeal was taken. Id. Although this Court

found their issues waived for failure to comply with Rule 1925(b), this Court

commented on the effect of their prior appeal as follows.

             [W]e note that the Madrids have only been able to
             sustain their action as long as they have due to the

             Indeed, had our staff not contacted them to suggest
             that their appeal was premature, the case would
             have proceeded to the merits panel, which would
             have been constrained to conclude that the Madrids
             had waived all claims by failing to file a petition
             under Rule 3051. See Sahutsky[, supra] (failure
             to file Rule 3051 petition prior to appeal operates
             as complete waiver of any claims of error
             concerning judgment of non pros; quashal
             inappropriate).

Id. at 383 n.2 (emphasis added).


                                    -4-
J-A26018-14


       In this case, the parties agree that Appellant filed a direct appeal to

this Court from the judgment of non pros without first filing a Rule 3051

petition in the trial court. The parties also agree that this Court dismissed

that appeal on the basis of waiver. The only dispute between the parties in

                                                                          to file a

Rule 3051 petition after said appeal was dismissed. We conclude that it did.

       As noted above, our Supreme Court has not characterized Rule 3051

petitions as collateral to a judgment of non pros, as Appellant appears to

argue, but rather it explicitly equated a Rule 3051 petition to a post-trial

motion.2    Sahutsky, supra at 1000.           Therefore, in order to preserve any

claims regarding the judgment of non pros, Appellant was required to file a

Rule 3051 petition before she could take any appeal to this Court

concerning the same. See id. Had Appellant withdrawn or discontinued her

appeal before a merits decision, waiver would not follow.            See Madrid,

supra
____________________________________________
2
  We are cognizant that in Stephens v. Messick, 799 A.2d 793 (Pa. Super.
2002) this Court considered a Rule 3051 petition after a direct appeal from a
judgment of non pros was quashed by this Court. Id. at 796. In Stephens,
                                         on the basis of untimeliness of the
Rule 3051 petition, rather than on waiver. Id. at 801. However, as a
                                          order quashing the [first] appeal

Sahutsky[; therefore,]
quashal in Stephens                                Krell v. Silver, 817
A.2d 1097, 1101 n.4 (Pa. Super. 2003), appeal denied, 830 A.2d 976 (Pa.
2003). We reach the same conclusion regarding Stephens
case.



                                           -5-
J-A26018-14


merits, on the basis of waiver.    See Pa.R.A.P. 1972(a)(5).     As a result,



                               substantive claims that would be raised

such a petition in the future. Madrid, supra; Sahutsky, supra (emphasis

                                            any right to address [the] issues

concerning the underlying judgment of non pros     Bartolomeo, supra.

     Based on the foregoing, we conclude that Appellant waived all claims

regarding the judgment of non pros in this case based on her failure to file a

Rule 3051 petition in the trial court before taking an appeal from the

judgment of non pros.      See Sahusky, supra.        Accordingly, we grant



     Motion to dismiss granted.     Appeal dismissed.     Case stricken from

argument list.

     Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2014




                                    -6-